DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/20 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/20 was filed after the mailing date of the Notice of Allowance on 10/14/20.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-14 and 18-19 considered unpatentable for the reasons indicated below: Independent claim 1 is now rejected based on the reference Alexander et al (US 2016/0349514), cited by applicant on the 12/17/20 IDS.  
Applicant is advised that the Notice of Allowance mailed 10/14/20 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2014/0240952), previously cited, in view of Oren et al (US 5,900,981), previously cited, and further in view of Alexander et al (US 2016/0349514), cited by applicant.  
Regarding Claim 1: Nakanishi teaches a wearable heads up display (¶4) comprising: a support structure that in use is worn on the head of the user (¶4 implied, otherwise it couldn’t be head mounted); a laser projector comprising an optical engine (fig 9) comprising: a base substrate (150); a plurality of laser diodes bonded to the base substrate (41-43); at least one laser diode driver circuit operatively coupled to the plurality of laser diodes to selectively drive current to the plurality of laser diodes (105A-G); a cap (103) comprising at least one wall and one optical window that together define an interior volume sized and dimensioned to receive at least the plurality of laser diodes (¶68), the cap being bonded to the base substrate to provide a hermetic seal between the interior volume of the cap and the volume exterior to the cap (¶70), and the optical window positioned and oriented to allow light emitted from the plurality of laser diodes to exit the interior volume (fig 9). In another embodiment, Nakanishi teaches an optical director element bonded to the base substrate proximate the plurality of laser diodes within the interior volume (fig 12, 58) oriented to reflect laser light from the plurality of laser diodes toward the optical window of the cap (fig 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Nakanishi (fig 9) with the optical director of Nakanishi (fig 12) for the purpose of changing the direction of the light (¶73). 
Nakanishi does not specifically teach the optical director element comprising a curved reflective surface.  However, in a similar field of endeavor, Oren teaches an optical system that utilized an optical director element with a curved reflective surface (fig 6, 50) positioned and oriented to reflect layer light from the laser diodes out of the device and to collimate the laser light along the respective fast axes of the 
Nakanishi in view of Oren discloses the invention as described above but does not specifically teach a transparent combiner.  However in a similar field of endeavor, Alexander teaches a wearable heads up display comprising an optical engine (fig 8) comprising a plurality of laser diodes (810) and a transparent combiner (830, ¶86) carried by a support structure (860 is the lenses of the eyewear) such that in operation the transparent combiner directs laser light from an output of the laser projector into a field of view of the user (fig 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Nakanishi and Oren with the transparent combiner of Alexander for the purpose of enabling the user to see displayed content with a reasonable field of view (¶88).  
Regarding Claim 2: Nakanishi in view of Oren in further view of Alexander discloses the invention as described in Claim 1 and Nakanishi further suggests a processor communicatively coupled to the laser projector to modulate the generation of light signals (¶5). 
Regarding Claim 3: Nakanishi in view of Oren in further view of Alexander discloses the invention as described in Claim 1 and Nakanishi further teaches a beam combiner positioned and oriented to combine light beams emitted from the plurality of laser diodes into a single aggregate beam (82).  
Regarding Claim 4:
Regarding Claim 5: Nakanishi in view of Oren in further view of Alexander discloses the invention as described in Claim 1 and Oren further teaches wherein the shape of the curved reflective surface of the optical director element is defined by a parabolic cylinder (col 10 line 45). Motivation to combine is the same as Claim 1. 
Regarding Claim 6: Nakanishi in view of Oren in further view of Alexander discloses the invention as described in Claim 5 and Oren further teaches wherein the parabolic cylinder includes a focal line and the plurality of diodes (14) are positioned along an axis that is collinear with the focal line of the parabolic cylinder (fig 6).  Motivation to combine is the same as Claim 1.
Regarding Claim 8: Nakanishi in view of Oren in further view of Alexander discloses the invention as described in Claim 1 and Nakanishi further teaches a plurality of chip sub mounts bonded to the base substrate (61-63) wherein each of the plurality of laser diodes are bonded to a corresponding one of the plurality of chip sub mounts to bond the laser diodes to the base substrate (fig 9). 
Regarding Claim 9: Nakanishi in view of Oren in further view of Alexander discloses the invention as described in Claim 1 and Oren further teaches wherein the optical director element comprises a mirror (col 10 line 45).  Motivation to combine is the same as Claim 1.
Regarding Claim 12: Nakanishi in view of Oren in further view of Alexander discloses the invention as described in Claim 1 but does not specifically teach the laser diode drive circuit on one surface and the laser diodes and cap on a second surface opposite to the first.  However, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The rearrangement in this case does not modify the operation of the device because the drive circuit and laser diodes still function in the same way.    
Regarding Claim 13
Regarding Claim 18: Nakanishi in view of Oren in further view of Alexander discloses the invention as described in Claim 1 and Nakanishi further teaches wherein each of the laser diodes comprises an edge emitter laser (¶119).  
Regarding Claim 19: Nakanishi in view of Oren in further view of Alexander discloses the invention as described in Claim 1 and Nakanishi further teaches wherein the at least one wall of the cap comprises at least one continuous sidewall having a lower first end and an upper second end, the lower first end bonded to the base substrate and the optical window is hermetically sealed to the cap proximate the upper second end (¶68, fig 9).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2014/0240952), previously cited, in view of Oren et al (US 5,900,981), previously cited, and further in view of Alexander et al (US 2016/0349514), cited by applicant, as applied to claim 1 above, and further in view of Abovitz et al (2015/0234477), previously cited.
Regarding Claim 10: Nakanishi in view of Oren in further view of Alexander discloses the invention as described in Claim 1 and Nakanishi further teaches wherein the plurality of laser diodes include a red laser diode to provide a red laser light (¶40), a green laser diode to provide a green laser light (¶41), and a blue laser diode to provide a blue laser light (¶42).  Nakanishi in view of Oren in further view of Alexander does not specifically teach an infrared laser diode.  However, in a similar field of endeavor, Abovitz teaches a device comprising laser diodes for visible light and infrared light (¶130).  It would have been obvious to one of ordinary skill in the art to provide the combined device of Nakanishi, Oren, and Alexander with the infrared laser diode of Abovitz for the purpose of employing light in other portions of the electromagnetic spectrum (¶130).  

Allowable Subject Matter
Claims 7, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art teaches wearable heads up displays comprising support structures, laser projectors with optical engines comprising a substrate, laser diodes, a drive circuit, a cap, an optical director, and a scan mirror, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 7, 11, and 14-17 including the edge of the optical director element being aligned with the focal line of the parabolic cylinder in a plane that is orthogonal to a top surface of the base substrate (claim 7); the base substrate being formed of LTCC, AIN, alumina, or ferrous alloy (Claim 11); an electrically insulating cover positioned between each electrical connection and the cap (claim 14); the laser diode drive circuit being separate from the base substrate (claim 15 & 16); or a plurality of collimating lenses bonded to the optical window positioned and oriented to receive light from a corresponding laser diode through the optical window (claim 17) including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/28/21